IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-50646
                          Summary Calendar
                         __________________


JOSE ESTRADA MEDRANO,

                                    Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                    Respondent-Appellee.


                       ---------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. EP-92-CV-92
                      ----------------------

                          June 17, 1996
BEFORE DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jose Estrada Medrano appeals from the district court’s

denial of his 28 U.S.C. § 2254 petition for a writ of habeas

corpus, arguing that his ex post facto rights were violated when

his wife was permitted to testify for the state during his 1987

murder trial.   We affirm for essentially the reasons stated by

the magistrate judge and district court.      See Medrano v. Scott,



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-50646
                               -2-

No. EP-92-CA-92-H (W.D. Tex. July 31, 1995).   Medrano has

abandoned a claim that the prosecution improperly referred to his

failure to testify at trial.   Yohey v. Collins, 985 F.2d 222, 225

(5th Cir. 1993).

     AFFIRMED.